—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered July 14, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although certain inconsistencies appear in the testimony of the prosecution witnesses, the resolution of issues of credibility and the weight of the evidence presented is properly for the trier of fact (see, People v Rosenfeld, 93 AD2d 872). After examining the record, we have concluded that the People satisfied their burden of proving defendant’s guilt beyond a reasonable doubt. While some of the prosecutor’s remarks during his summation may have been improper, they do not *675warrant reversal under the circumstances and defendant was not deprived of a fair trial (see, People v Galloway, 54 NY2d 396, 401).
We have considered the remainder of defendant’s contentions and have found them to be either unpreserved or without merit. Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.